217 F.Supp.2d 383 (2002)
Chun Man SO, Petitioner,
v.
Janet RENO, as Attorney General of the United States; and the Immigration and Naturalization Service, Respondents.
No. 00 CV 6964(JBW).
United States District Court, E.D. New York.
September 4, 2002.
Ellyn I. Bank, New York City, for Petitioner.
Scott Dunn, Patrick Shen, United States Attorney's Office Civil Division, Brooklyn, NY, for Respondents.

MEMORANDUM AND ORDER
WEINSTEIN, Senior District Judge.
The court of appeals for the Second Circuit has remanded this case to permit the district court to clarify the basis for its ruling denying a petition for habeas corpus. See So v. Reno, No. 01-2344, 2nd Cir., August 16, 2002. The court of appeals suggests that "the district court may wish to consider, with briefing from the parties if necessary, whether the petition was filed in the proper venue and whether transfer to another venue would be appropriate, *384 and if inappropriate, whether the Attorney General is appropriately cited as custodian, and thus respondent, in alien habeas cases." Id.
The parties will submit briefs on the relevant issues in accordance with the decision of the court of appeals.
SO ORDERED.